UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2541



DESIREE C. NANETTE,

                                                 Plaintiff - Appellant,

          versus


JOHN W. SNOW, Secretary,          United     States
Department of the Treasury,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-03-
925-8-RWT)


Submitted:   August 24, 2005               Decided:   September 22, 2005


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Lawrence Sheldon, THE SHELDON LAW FIRM, Tampa, Florida, for
Appellant. John Walter Sippel, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Desiree C. Nanette appeals the district court’s order

granting summary judgment to her former employer in her civil

action alleging employment discrimination based upon claims of

failure to accommodate her disability. We have reviewed the record

and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.   See Nanette v. Snow, No. CA-03-

925-8-RWT (D. Md. Nov. 1, 2004).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -